 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    U.S. EQUAL EMPLOYMENT                             No. 1:15-cv-01222-DAD-EPG
      OPPORTUNITY COMMISSION,
12
                         Plaintiff,
13                                                      ORDER GRANTING JOINT STIPULATION
             v.                                         TO EXTEND THE TERM OF THE CONSENT
14                                                      DECREE
      MAGNOLIA HEALTH CORPORATION,
15    TWIN OAKS ASSISTED LIVING, INC.,                  (Doc. No. 60)
      TWIN OAKS REHABILITATION AND
16    NURSING CENTER, INC.,
      PORTERVILLE CONVALESCENT,
17    INC., BROWNING MANOR, INC.,
      KAWEAH MANOR, INC., MERRITT
18    MANOR, INC., and Does 1-10 inclusive,
19                       Defendants.
20
21          This matter is before the court on the parties’ stipulation to extend the term of the

22   approved consent decree. (Doc. No. 60.) This action arises from alleged disability discrimination

23   under the Americans with Disabilities Act (“ADA”). After investigating charges of

24   discrimination and pursuant to its statutory authority, the EEOC commenced this action on

25   August 5, 2015. (Doc. No. 1.) Specifically, the EEOC alleged that defendants failed to hire or

26   discharged individuals who had actual, perceived, or a record of disabilities; and denied

27   reasonable accommodations for individuals with disabilities and subjected individuals to an

28   unlawful qualification standard. The EEOC sought both monetary and injunctive relief. (Id.)
                                                       1
 1   After a series of settlement conferences before United States Magistrate Judge Erica P. Grosjean,

 2   the parties reached a settlement on monetary and injunctive relief. After a hearing on March 7,

 3   2017, the court issued an order approving the consent decree and retained jurisdiction over the

 4   action for the duration of the consent decree until March 7, 2019. (Doc. No. 59.)

 5          On March 6, 2019, the parties filed a stipulation seeking to extend the term of the consent

 6   decree from March 7, 2019 to September 30, 2019. (Doc. No. 60.) The parties state that, due to

 7   various reasons, including the sale of a facility and availability of defense counsel, defendants

 8   require an additional seven months to come into compliance with the terms of the consent decree.

 9   (Id. at 2.) The EEOC wishes to accommodate the extension, and both parties are committed to

10   ensuring full compliance within the next seven months. (Id. at 2.) Having reviewed the

11   stipulation, the court finds it to be appropriate. Therefore, the stipulation is granted, and the term

12   of the consent decree will be extended until September 30, 2019.

13   IT IS SO ORDERED.
14
        Dated:     March 7, 2019
15                                                       UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
